[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Carter v. May, Slip Opinion No. 2020-Ohio-4522.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4522
               CARTER, APPELLANT, v. MAY,1 WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Carter v. May, Slip Opinion No. 2020-Ohio-4522.]
Habeas corpus—Inmate failed to state claim cognizable in habeas—Court of
        appeals’ dismissal of petition affirmed.
   (No. 2020-0328—Submitted June 16, 2020—Decided September 24, 2020.)
                 APPEAL from the Court of Appeals for Lucas County,
                                       No. L-19-1279.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Anthony D. Carter, appeals from the court of appeals’
judgment dismissing his habeas corpus petition. We affirm.
        {¶ 2} Carter was convicted of multiple felony drug-related offenses and
sentenced in 2018 to an aggregate 32-year prison term. His convictions and

1. Carter asserted his claim against Sean Bowerman, who was the warden of the Toledo Correctional
Institution when the petition was filed. The current warden, Harold May, is automatically
substituted as a party to this action under S.Ct.Prac.R. 4.06(B).
                             SUPREME COURT OF OHIO




sentences were affirmed on direct appeal. State v. Carter, 4th Dist. Pickaway No.
18CA1, 2018-Ohio-4503. In 2019, Carter filed a petition for a writ of habeas
corpus in the Sixth District Court of Appeals against the warden of the Toledo
Correctional Institution, alleging that his convictions were not supported by
sufficient evidence. The Sixth District concluded that Carter had failed to state a
cognizable habeas claim and dismissed the petition. Carter has appealed to this
court as of right.
        {¶ 3} A writ of habeas corpus “is warranted in certain extraordinary
circumstances ‘where there is an unlawful restraint of a person’s liberty and there
is no adequate remedy in the ordinary course of law.’ ” Johnson v. Timmerman-
Cooper, 93 Ohio St.3d 614, 616, 757 N.E.2d 1153 (2001), quoting Peagan v.
Crawmer, 76 Ohio St.3d 97, 99, 666 N.E.2d 1091 (1996). Habeas corpus ordinarily
lies only to challenge the sentencing court’s jurisdiction. State ex rel. Quillen v.
Wainwright, 152 Ohio St.3d 566, 2018-Ohio-922, 99 N.E.3d 360, ¶ 6. It is well-
settled that a writ of habeas corpus is not available to challenge the sufficiency of
the evidence, because such a claim may be raised on appeal. Caudill v. Brigano,
100 Ohio St.3d 37, 2003-Ohio-4777, 795 N.E.2d 674, ¶ 3.
        {¶ 4} The Sixth District therefore was correct in determining that Carter’s
petition fails to state a claim cognizable in habeas corpus.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
        Anthony D. Carter, pro se.
                               _________________




                                          2